134 Nev., Advance Opinion 52.
                        IN THE SUPREME COURT OF THE STATE OF NEVADA


                 KAMESHA JOANN COOPER,                                    No. 71402
                 Appellant,
                 vs.
                 THE STATE OF NEVADA,
                                                                                    FILED
                 Respondent.                                                        JUL 2 6 2018
                                                                                   ELR'ApETH A. BROW
                                                                                                  Ek CO

                                                                              BY
                                                                                   C;11Ert DEP
                            Appeal from a district court's revocation of probation.              First
                Judicial District Court, Carson City; James E. Wilson, Judge.
                            Reversed and remanded.


                Karin L. Kreizenbeck, Public Defender, and Sally S. deSoto, Chief Appellate
                Deputy Public Defender, Carson City,
                for Appellant.

                Adam Paul Laxalt, Attorney General, Carson City; Jason D. Woodbury,
                District Attorney, and Kristin Luis and Meredith N. Beresford, Deputy
                District Attorneys, Carson City,
                for Respondent.




                BEFORE THE COURT EN BANC,

                                                  OPINION

                By the Court, STIGLICH, J.:
                            We have long recognized that the Fifth Amendment is not
                violated when a probationer is faced with the difficult choice of testifying at
                a revocation hearing or remaining silent so as not to incriminate herself
                should the alleged probation violation result in subsequent criminal
                prosecution. In this opinion we consider whether to adopt a rule of
SUPREME COURT
     OF
   NEVADA


(0) I947A
                                                                                   ILb - ZceL)19
                                                                                       ru
                admissibility that would limit the use of the probationer's testimony in a
                subsequent criminal proceeding. Having considered the compelling reasons
                behind adopting such a rule, we choose to invoke our supervisory powers to
                address the tension surrounding a probationer's testimony at a revocation
                hearing and adopt an admissibility rule in the interest of basic fairness and
                the administration of justice. Accordingly, we reverse the district court's
                revocation of probation and remand for proceedings consistent with this
                opinion.
                                 FACTS AND PROCEDURAL HISTORY
                            In March 2014, appellant Kamesha Cooper was placed on
                probation for a term not to exceed five years. In July 2016, Cooper was
                arrested, and a criminal complaint was filed alleging possession of false
                identification and concealment or destruction of evidence in the commission
                of a felony. The charges were subsequently dismissed without prejudice
                because the State needed more time to investigate and develop the case.
                            Meanwhile, the Division of Parole and Probation filed two
                reports with the district court alleging various probation violations,
                including a violation for failure to obey laws that was based on Cooper's
                arrest. At the revocation hearing, defense counsel indicated that Cooper
                would concede the fact that she had been arrested but requested that the
                district court not allow testimony related to the arrest because Cooper was
                placed in a tenuous position of having to choose between her right to present
                mitigating evidence at the revocation hearing and her right against self-
                incrimination regarding the potential charges. The district court opined
                that Cooper could be prejudiced at the revocation hearing if she did not
                testify and opted to proceed with evidence of Cooper's other alleged
                violations due to Fifth Amendment concerns. However, after the district

SUPREME COURT
                court heard the evidence for Cooper's other alleged violations, it noted that
     OF
   NEVADA

                                                      2
                "the evidence at this point is close to the line on whether she would be
                revoked or not" and allowed testimony related to Cooper's arrest. The
                district court acknowledged that Cooper was "either going to be prejudiced
                here by not testifying or prejudiced potentially in [the county where she was
                arrested] and potentially in other jurisdiction [s] if she does testify."
                Nevertheless, the district court took testimony from the arresting officer
                and the district attorney's office regarding the circumstances of the arrest.
                On the advice of counsel, Cooper did not testify to the circumstances of the
                arrest. Based on testimony regarding the arrest, the district court found
                sufficient evidence to support probation violations of intoxicants, laws, and
                travel and revoked Cooper's probation. This appeal was taken.
                                               DISCUSSION
                            Because probation revocations are not criminal prosecutions,
                probationers are not afforded "the full panoply of constitutional protections"
                to which a criminal defendant is entitled. Anaya v. State, 96 Nev. 119, 122,
                606 P.2d 156, 157 (1980). However, revocation proceedings "may very well
                result in a loss of liberty, thereby triggering the flexible but fundamental
                protections of the due process clause of the Fourteenth Amendment."        Id.
                The Supreme Court has held that, at a minimum, due process at a
                revocation hearing requires a probationer be given "an opportunity to be
                heard and to show. . . that he did not violate the conditions, or, . . . that
                circumstances in mitigation suggest that the violation does not warrant
                revocation." Morrissey v. Brewer, 408 U.S. 471, 488 (1972).
                            The issue before us concerns the tension at a revocation hearing
                between two important rights: the due process right to have an opportunity
                to be heard and present mitigating evidence and the right against self-
                incrimination as to pending or potential criminal charges related to the

SUPREME COURT
                alleged probation violation. We are not unfamiliar with the tension at issue,
       OF
     NEVADA


(0
                                                      3

                                                                   Ti   ts   t1
                    as we have previously contemplated this very dilemma in Dail v. State, 96
                    Nev. 435, 610 P.2d 1193 (1980). In that case, we considered whether:
                                [Ti o permit the holding of a probation violation
                                hearing prior to the trial of the underlying criminal
                                charge forces an alleged violator to make a
                                constitutionally unfair election of either foregoing
                                his right to take the stand and to speak in his own
                                behalf at the revocation hearing, or testifying at
                                such hearing and facing the prospect that the
                                evidence elicited through him might be used
                                against him at or in the subsequent criminal trial.
                    Id. at 437, 610 P.2d at 1194 (emphasis added). We held that the conflict
                    between the two rights was not one of constitutional import and that the
                    lack of a constitutional conflict "le[ft] this court with a policy
                    determination." Id. at 438, 610 P.2d at 1194. After examining a split in
                    authority between those jurisdictions that utilized court supervisory powers
                    to fashion a remedy and those that found no chilling effect by requiring the
                    probationer to decide between the two rights, we declined to establish a rule
                    or requirement. Id. at 438-40, 610 P.2d 1194-96. Instead, we elected to
                    "exercise judicial restraint and defer to the legislature the determination of
                    whether public policy considerations, as distinguished from constitutional
                    mandates, dictate a modification of revocation procedures." Id. at 439, 610
                    P.2d at 1195. 1




                          'We also noted two other reasons for not adopting a rule or
                    requirement: "our existing revocation procedures do not substantially
                    undermine the probationer's opportunity to present an adequate defense,"
                    and "in some cases [the probationer] may profit by knowing the status of his
                    sentence on the initial criminal charges so that if he is successfully
                    prosecuted on the second charge the court. . . can consider imposing a
                    concurrent or reduced sentence." Id. at 439, 610 P.2d at 1195-96.
SUPREME COURT
        OF
     NEVADA


(CA I947A 4467. 4
                                                          4
                             Now, nearly 40 years later, this dilemma still exists for
                 probationers at a revocation hearing to choose between the same two
                 important rights, and there has been no undertaking to address this
                 tension. While this court recognizes the gravity of exercising judicial
                 restraint and deferring to the Legislature, we find ourselves in a situation
                 akin to one the Rhode Island Supreme Court encountered in State v.
                 DeLomba, 370 A.2d 1273 (R.I. 1977). There, the court had initially been
                 reluctant to adopt a rule to ease the same tension at issue in this case and
                 deferred the matter to the state legislature. Id. at 1275 ("[W]e did not close
                 the door to future consideration of the argument now advanced Instead,
                 we deferred, at least for the moment, to the Legislature the determination
                 of whether public policy considerations, as distinguished from
                 constitutional imperatives, dictated an alteration of revocation
                 procedures."). However, after three years of inactivity, the Rhode Island
                 Supreme Court decided that no "useful purpose would be served by [its]
                 continued abstention" and utilized its supervisory jurisdiction to hold that
                 a probationer must be given use and derivative use immunity for any
                 testimony given at the revocation hearing or that the revocation hearing
                 must be postponed until after the criminal trial. Id. at 1275-76. We, like
                 the Rhode Island Supreme Court, initially deferred addressing this issue
                 but, decades later, find no useful purpose in continued abstention. 2
                             We emphasize that we affirm the conclusion in Dail that the
                 tension at issue is not one of constitutional import. See Dail, 96 Nev. at 437,
                 610 P.2d at 1194 ("[W]e perceive no unconstitutional dilemma for the
                 alleged violator who desires to defend himself or present mitigating


                       2Nothing in this opinion precludes the Legislature from enacting a
                 statute that addresses the tension at issue.
SUPREME COURT
        OF
     NEVADA


(0) 19474    a                                         5
                evidence at a revocation proceeding. Appellant's predicament does not run
                afoul of constitutional due process."). It is, instead, one involving public
                policy and fairness. And it is with these tenets in mind that we now consider
                the dilemma a probationer faces at a revocation hearing involving two
                constitutional rights—the "right to be heard and [the] right against self-
                incrimination." Id.
                            "The principal policy underlying a probationer's right to an
                opportunity to be heard at a revocation hearing is to assure informed,
                intelligent and just revocation decisions." People v. Coleman, 533 P.2d 1024,
                1031 (Cal. 1975) (emphasis added). The district court has an interest in
                exercising its discretion in an informed and accurate manner.            See NRS
                176A.630 (providing the district court with disposition options after a
                determination that probation was violated). The probationer and the State
                also have an interest in "the informed use of discretion—the
                probationer . . . to insure that his liberty is not unjustifiably taken away
                and the State to make certain that it is neither unnecessarily interrupting
                a successful effort at rehabilitation nor imprudently prejudicing the safety
                of the community." Gagnon, 411 U.S. at 785. Indeed, the Supreme Court
                has recognized society's interest in not having supervised release rescinded
                "because of erroneous information or because of an erroneous evaluation of
                the need to revoke [supervised release], given the breach of [probation]
                conditions." Morrissey, 408 U.S. at 484. In addition, society has an interest
                in treating a supervised individual with basic fairness so as to improve the
                probability of rehabilitation. Id.
                            These interests "are seriously undermined when a probationer
                is deterred by the possibility of self-incrimination from taking advantage of
                his right to be heard at his probation revocation hearing."          Coleman, 533
SUPREME COURT
        OF
     NEVADA


(0) 1947A                                             6

                                                                  4,   ,igraiatigi
                P.2d at 1031. Understandably a probationer might feel that the opportunity
                to be heard is "more illusory than real" when the probationer must endanger
                the chance of acquittal at a future trial in order to explain his or her actions
                while on probation. Id. And the probationer's explanation for his or her
                actions, testimony that "is likely to be more readily accepted, and hence
                more useful to the court," will likely be withheld due to the "probationer's
                fear of self-incrimination, since mitigating evidence often involves
                damaging factual admissions coupled with more or less compelling moral
                excuses." Id.
                            On the other hand, the policies underlying the right against
                self-incrimination are challenged when a probationer chooses to risk self-
                incrimination and to testify at a probation revocation hearing. At a criminal
                trial, the prosecution alone bears the burden of presenting sufficient
                evidence to establish the guilt of a defendant who is presumed innocent, and
                that burden must be met before a defendant decides to exercise the right to
                testify in his or her own behalf or to remain silent. Id. at 1032. That burden
                is "substantially lightened if the prosecution is allowed to take advantage
                of the defendant's testimony at a prior probation revocation hearing." Id.
                A probationer ends up between the proverbial rock and a hard place as the
                chances of revocation may be enhanced when the probationer, out of fear of
                self-incrimination, chooses not to testify while at the same time the chances
                of a future conviction may also be enhanced when the probationer testifies,
                thus becoming "one of the prosecution's principal witnesses in its case in
                chief" Id. at 1033.
                            By balancing the interests and policies behind these two
                constitutional rights, we are convinced that the tension at issue presents an


SUPREME COURT
        OF
     NEVADA


OD) 1947A
                                                       7
                      unfair dilemma for the probationer. 3 "[B]asic fairness demands that a
                      defendant must not be forced to forfeit one constitutional right to preserve
                      another constitutional right." Barker v. Commonwealth, 379 S.W.3d 116,
                      123 (Ky. 2012); see also Simmons v. United States, 390 U.S. 377, 393-94
                      (1968) (considering a defendant's choice between testifying at a hearing on
                      a motion to suppress and waiving his right against self-incrimination or
                      forfeiting the Fourth Amendment claim and "find[ing] it intolerable that
                      one constitutional right should have to be surrendered in order to assert
                      another"). Probationers in situations similar to Cooper's are faced with
                      asserting their due process rights to be heard and present mitigating
                      testimony, but only by forfeiting their right against self-incrimination.
                      Indeed, the district court noted this unfairness when it remarked that
                      either Cooper was going to be prejudiced in the revocation hearing by not
                      testifying or potentially in another court on charges related to the arrest if
                      she did testify. This unfairness, "even if not so severe as to rise to the level
                      of a constitutional deprivation, is nevertheless so real and substantial that
                      it calls for action by [the court] on public policy grounds and in furtherance
                      of [the court's] responsibility to assure a sound and enlightened
                      administration of justice." DeLomba, 370 A.2d at 1275.




                            3 While we held in Dail that our "revocation procedures do not
                      substantially undermine the probationer's opportunity to present an
                      adequate defense" and that the probationer could possibly benefit from
                      knowing the outcome of his revocation proceeding before any subsequent
                      criminal trial, we note that we did not fully consider fairness to the
                      probationer or public policy concerns, as we do now. Dail, 96 Nev. at 439,
                      610 P.2d at 1195.
SUPREME COURT
        OF
     NEVADA


(01 1947A    clatr,                                          8
                                                                                                         Nmiendi
                              Thus, to ensure basic fairness and to further the administration
                of justice, we invoke our inherent supervisory power to adopt a rule to ease
                this tension. See State v. Second Judicial Dist. Court (Marshall), 116 Nev.
                953, 962-63, 11 P.3d 1209, 1214-15 (2000) ("[T]his court indisputably
                possesses inherent power to prescribe rules necessary or desirable to handle
                the judicial functioning of the courts."); see also Halverson v. Hardcastle,
                123 Nev. 245, 261-62, 266, 163 P.3d 428, 439-41, 443 (2007) (recognizing
                this court's supervisory authority to administrate rules and procedures
                "when reasonable and necessary for the administration of justice" (internal
                quotation marks omitted)). 4 We recognize that there are limitations on this
                court's use of inherent power, as "inherent power should be exercised only
                when established methods fail or in an emergency situation." Halverson,
                123 Nev. at 263, 163 P.3d at 441. However, it is clear to us that established
                methods have failed to address the quandary faced by Cooper and other
                probationers in her situation and that invocation of our inherent power to
                create a rule addressing the issue is "reasonable and necessary for the




                      4 The  dissent criticizes the adoption of an exclusionary rule not
                statutorily or constitutionally required. Neither party argues that this
                court is without the power to create a rule; indeed, the State argues in its
                brief that this court could develop an evidentiary rule to address the tension
                at issue. And this court has in the past developed rules when the need has
                arisen, even when not mandated by a statute or the constitution. See, e.g.,
                State v. Eighth Judicial Dist. Court (Romano), 120 Nev. 613, 623, 97 P.3d
                594, 601 (2004) (holding that the State cannot introduce expert evidence
                when a sexual assault victim has refused to submit to a psychological
                examination ordered by the district court), overruled by Abbott v. State, 122
                Nev. 715, 718, 138 P.3d 462, 464 (2006).


SUPREME COURT
        OF
     NEVADA


(0) I947A
                                                       9
                administration of justice." Id. at 261, 163 P.3d at 440 (internal quotation
                marks and emphasis omitted).
                            Therefore, we join our sister courts in adopting a rule to limit
                the use of a probationer's testimony given at a probation revocation
                hearing 5 See id. at 438, 610 P.2d at 1194-95 (listing jurisdictions that had
                adopted use and derivative use immunity for a probationer's testimony or
                the option of proceeding with the criminal trial before the revocation
                hearing); see also McCracken v. Corey, 612 P.2d 990, 997-98 (Alaska 1980)
                (providing for an exclusionary rule of evidence or testimony presented at a
                probation revocation hearing and any "fruits of the . . . revocation hearing");
                State v. Boyd, 625 P.2d 970, 972 (Ariz. Ct. App. 1981) (referencing state
                rules of criminal procedure that limit the use of a probationer's testimony
                at a probation revocation hearing to impeachment at a trial); State v. Heath,
                343 So. 2d 13, 16 (Fla. 1977) (recognizing the right against self-
                incrimination applies to specific conduct and circumstances related to a
                separate crime); Barker, 379 S.W.3d at 127-28; State v. Begins, 514 A.2d
                719, 722-23 (Vt. 1986) (adopting use and derivative use immunity).




                      5 Cooper  urges this court to find error where the district court proceeds
                with a probation violation hearing prior to the resolution of criminal
                proceedings on the same facts. As in Dail, "we decline to require that a
                criminal trial be conducted prior to a probation revocation hearing." Dail,
                96 Nev. 439-40, 610 P.2d at 1196 (emphasis added). Such a requirement
                would not best serve the interests of the State and the probationer to resolve
                the allegation of a probation violation expeditiously and would unduly fetter
                the district court's "discretion to impose an appropriate sanction against a
                probationer who appears not to be amenable to the probationary order." Id.
                at 438-39, 610 P.2d at 1195.
SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                      10
                              While some jurisdictions have opted to frame this remedy as a
                rule of immunity, we consider it a rule of admissibility, akin to the rule
                created in NRS 47.090, wherein testimony by a defendant at a suppression
                hearing "is not admissible against the accused on the issue of guilt at the
                trial." Thus, it is in the interest of basic fairness and in furtherance of our
                responsibility in the administration of justice that we declare:
                               [Upon timely objection the testimony of a
                              probationer at a probation revocation hearing held
                              prior to the disposition of criminal charges arising
                              out of the alleged violation of the conditions of his
                              probation, and any evidence derived from such
                              testimony, is inadmissible against the probationer
                              during subsequent proceedings on the related
                              criminal charges, save for purposes of
                              impeachment or rebuttal where the probationer's
                              revocation hearing testimony or evidence derived
                              therefrom and his testimony on direct examination
                              at the criminal proceeding are so clearly
                              inconsistent as to warrant the trial court's
                              admission of the revocation hearing testimony or
                              its fruit in order to reveal to the trier of fact the
                              probability that the probationer has committed
                              perjury at either the trial or the revocation hearing.
                Coleman, 533 P.2d at 1042. At the probation revocation hearing, the district
                court should advise probationers that any testimony related to separate
                crimes at issue at the hearing cannot be substantively used in a subsequent
                criminal proceeding in Nevada except for purposes of impeachment or
                rebutta1. 6


                       6As  discussed in Coleman, the rule may not be expanded by a
                probationer but serves to protect testimony related to circumstances at
                issue at the revocation hearing. Id. at 1042-43. Additionally, the rule does
                not alter jurisprudence regarding the presentation of evidence derived from

SUPREME COURT
        OF
     NEVADA


(0) 1947A
                                                       11
                               We believe this rule balances the probationer's and the State's
                interests at the probation revocation hearing. Our belief is only
                strengthened when we consider that such a rule would not prejudice the
                State. Indeed, not only did the State fail to identify any prejudice in its
                briefing, it failed to identify any prejudice when asked directly at oral
                argument. The rule also advances the district courts' interest in the
                informed exercise of discretion pursuant to NRS 176A.630. As noted, the
                Legislature has adopted a similar rule in the context of hearings on a motion
                to suppress.     See NRS 47.090. And this rule will remove any improper
                incentive to proceed with probation revocation hearings "as a way to gain
                an unfair advantage at a subsequent criminal trial." Begins, 514 A.2d at
                723. Moreover, the probationer is not shielded from prosecution for perjury
                or similar crimes resulting from testimony or evidence produced either at
                the probation violation hearing or at the criminal trial as "Et] he protection
                extended does not give [the probationer] a right to lie in his own behalf"
                DeLomba, 370 A.2d at 1276.
                            In the instant matter, Cooper did not testify at the probation
                violation hearing as to the circumstances surrounding her alleged law
                violation. We need not conjecture whether her decision was one based on
                her desire to preserve her privilege against self-incrimination. She clearly
                acknowledged that she had been advised by counsel not to testify regarding
                the circumstances of her arrest and that she felt she could not go further in
                defending her actions without risking her right against self-incrimination.


                an independent source. See generally Kastigar v. United States, 406 U.S.
                441, 461 (1972) (reaffirming the application of the independent source
                doctrine in the Fifth Amendment context).


SUPREME COURT
        OF
     NEVADA


(0) 1947A                                                    12

                                                   _TAATTp                        R
                The district court acknowledged that it was proceeding in spite of Cooper's
                quandary. 7
                              In accordance with our discussion, the order revoking probation
                is reversed, and this matter is remanded to the district court for further
                proceedings consistent with this opinion.


                                                                                  ,   J.
                                                       Stiglich


                We concur:


                 \DO Uti)                     ,   C.J.
                Douglas




                Gibbons


                                                  J.
                Hardesty




                      7 The dissent remarks on the district court's attempt to avoid any
                entanglement with Cooper's right against self-incrimination by bifurcating
                the hearing. We agree the district court acted laudably in its efforts, but in
                the absence of the rule adopted in this opinion, the district court was unable
                to ameliorate Cooper's dilemma.
SUPREME COURT
        OF
     NEVADA
                                                         13
(0) 1947A




                                   11Balalla
                 PICKERING, J., dissenting:
                              I respectfully dissent, for three reasons. First, this court's
                 "supervisory powers" do not authorize it, in deciding an individual case, to
                 promulgate new evidentiary exclusionary rules that are neither statutorily
                 nor constitutionally based. Second, even if the court had such broad
                 supervisory powers, this case is a poor candidate for their exercise, given
                 that Cooper asked the district court for a continuance, not a ruling she could
                 testify and have her testimony excluded in a later proceeding, and with good
                 reason: Cooper faced possible federal or out-of-state prosecution for the
                 offense giving rise to her probation revocation proceeding, and a Nevada
                 state court's promise to exclude evidence in future proceedings lacks extra-
                 jurisdictional force. Finally, Dail v. State, 96 Nev. 435, 610 P.2d 1193
                 (1980), rejected the exclusionary rule the majority today adopts. Stare
                 decisis counsels against overruling precedent unless the precedent has
                 proved unworkable or badly reasoned and, as the district court's expert
                 handling of Cooper's probation revocation hearing illustrates, Dail is
                 functioning well and should not be overruled.
                 1.   The court's "supervisory powers" do not authorize it to promulgate
                      exclusionary rules that are not statutorily or constitutionally based
                              Nevada adopted its evidence code in 1971. See 1971 Nev. Stat.,
                 ch. 402. In doing so, Nevada adopted the broad rule of admissibility stated
                 in NRS 48.025(1), which declares: "All relevant evidence is admissible,
                 except: (a) As otherwise provided in this title [the Nevada Evidence Code;
                 or] (b) As limited by the Constitution of the United States or of the State of
                 Nevada." Like its federal counterpart, Federal Rule of Evidence 402, MRS
                 48.025(1) "abolished the prior decisional law of evidence" such that, from
                 the time of its adoption forward, "courts could not use their common law
                 powers to create new exclusionary rules except through constitutional
SUPREME CouFrr
        OF
     NEVADA


(0) 1947A
                     interpretation, statutory amendment [or interpretation], or the Supreme
                     Court's [formal] rulemaking powers." 22A Charles Alan Wright & Kenneth
                     W. Graham, Jr., Federal Practice and Procedure: Evidence §5199, at 95 (2d
                     ed. 2014). 1
                                    The majority acknowledges that its new exclusionary rule is not
                     statutorily based or constitutionally required. Maj. op., supra, at 4, 9.
                     Lacking statutory or constitutional predicate, it invokes its "supervisory
                     powers" to justify creating a new exclusionary rule. Id. at 9. But without a
                     basis in statute or constitutional text, this new rule conflicts with NRS
                     48.025(1)'s declaration that "all relevant evidence is admissible" and,
                     ultimately, with the point of having a uniform evidence code.         See 22A
                     Charles Alan Wright & Kenneth W. Graham, Jr., supra, § 5199, at 99 &
                     n.26 (criticizing the California Supreme Court for "continu[ing] to churn
                     out new exclusionary rules despite the adoption of the Evidence Code" and
                     for "using 'supervisory power' to [judicially] create [an exclusionary] rule
                     barring use of probationer's testimony at a revocation hearing against him
                     at a later criminal trial," citing People v. Coleman, 533 P.2d 1024 (Cal.
                     1975)). It is unwise to invoke supervisory powers to promulgate evidentiary




                           1 NRS  2.120 authorizes this court to adopt rules by formal rule-making
                     procedures, which this court has construed to require public notice and
                     hearing before adoption. NRS 48.025(1) was adopted in 1971 and did not
                     include the exception for "rules prescribed by the Supreme Court pursuant
                     to statutory authority" that Fed. R. Evid. 402, as adopted in 1974, did. See
                     22A Charles Alan Wright & Kenneth W. Graham, Jr., supra, § 5191.1, at 7.
                     We have not decided whether, given this omission, this court could use its
                     formal rule-making authority under NRS 2.120(1) to promulgate
                     exclusionary rules that conflict with NRS 48.025(1), and are not based on a
                     statute or constitutional provision.
 SUPREME COURT
        OF
      NEVADA


(0) 1947A                                           2

:77
7
.     '11' II I
                  exclusionary rules that not only lack a basis in statute or constitutional text
                  but conflict with the evidence code.
                  2. The new exclusionary rule the majority announces will not advance
                     Cooper's cause, as her failure to request such relief in district court
                     confirms
                              This case does not fairly present the issue the majority
                  undertakes to decide. In district court, Cooper asked to postpone the
                  probation revocation hearing altogether. She did not ask the district court
                  to let her testify at the probation revocation hearing without having the
                  testimony used against her in future criminal proceedings.      See Old Aztec
                  Mine, Inc. v. Brown, 97 Nev. 49, 52, 623 P.2d 981, 983 (1981) ("A point not
                  urged in the trial court, unless it goes to the jurisdiction of that court, is
                  deemed to have been waived and will not be considered on appeal.").
                  Strategically, this made sense. No charges were pending against Cooper
                  when the probation revocation hearing took place. The conduct that led to
                  Cooper's arrest in Elko crossed state lines, from California, to Nevada, to
                  Utah, and beyond, and involved Homeland Security and potential federal
                  charges; at the time the probation revocation hearing occurred, the different
                  jurisdictions were still sorting out what charges to bring, and where.
                              The majority's new exclusionary rule might protect a
                  probationer like Cooper from having her probation-revocation-hearing
                  testimony used against her in a later Nevada state-court criminal case. But,
                  that protection would not extend to the federal courts, should Cooper be
                  federally prosecuted, see 22A Charles Alan Wright & Kenneth W. Graham,
                  Jr., supra § 5201, at 110 n.11 (federal not state law governs the admissibility
                  of evidence in federal court) (collecting cases), and might or might not apply
                  in other states' courts. To reverse and remand so the district court can
                  extend Cooper a limited immunity she didn't request and that would not
  SUPREME COURT
        OF
     NEVADA


 (0 1947A
                                                         3

t7711 If                                                                             In
                 protect her from the non-Nevada charges she potentially faced does not help
                 her cause and I would deem the issue waived.          See People v. Koba, 371
                 N.E.2d 1, 3 (Ill. App. 1977) (affirming probation revocation order and
                 holding that the appellant probationer waived the argument for use
                 immunity by not seeking it in district court); State v. Watts, No. Al2-0317,
                 2012 WL 6734455, at *2 (Minn. App. Dec. 31, 2012) (rejecting argument
                 that the district court abused its discretion by revoking appellant's
                 probation without offering him limited use immunity where, as here, the
                 appellant did not request this relief in district court).
                 3. Dail has not proved unworkable
                             The majority sub silentio overrules Dail v. State, 96 Nev. 435,
                 610 P.2d 1193 (1980), without the justification stare decisis requires to
                 overrule existing case law. In Dail, we held that a defendant who is arrested
                 while on probation and faces new criminal charges as a result does not have
                 the right to delay a probation revocation hearing or to testify at such
                 hearing under a grant of limited use immunity. Id. at 438-39, 610 P.2d at
                 1194-95. In doing so, we considered and rejected California's People v.
                 Coleman decision. Id. at 439, 610 P.2d at 1195 ("[t]here exists a number
                 of. . . cogent reasons why we are unable to subscribe to the holding in
                 People v. Coleman"). Dail did not call on the Legislature to adopt the
                 exclusionary rule judicially created in Coleman, as the majority suggests;
                 Dail held that it was for the Legislature, not the court, to decide whether
                 public policy supported adoption of such an exclusionary rule and, if so, to
                 enact a statute creating one. Id.; see NRS 48.025(1)(a).
                             The doctrine of stare decisis requires adherence to past
                 precedent unless "compelling," "weighty," or "conclusive" reasons exist for
                 overruling it. Miller v. Burk, 124 Nev. 579, 597, 188 P.3d 1112, 1124(2008);

SUPREME COURT
                 compare id. at n.63 ("a court generally will not disavow one of its precedents
        OF
     NEVADA


(0) 1947A    a                                          4
                unless serious detriment prejudicial to the public interest is
                demonstrated"), with State v. Lloyd, 129 Nev. 739, 750, 312 P.3d 467, 474
                (2013) (prior case law will not be overruled unless "badly reasoned" and
                "unworkable"). The proceedings in district court do not establish the
                "compelling," "weighty," and "conclusive reasons" required to overturn Dail.
                In fact, they establish the opposite. First, as discussed above, the
                exclusionary rule will not help probationers like Cooper who face federal
                and possible out-of-state charges—and might even harm them by offering a
                false assurance Nevada courts cannot provide. Second, Nevada's district
                courts have taken to heart Bail's concerns and are balancing them
                effectively on a case-by-case basis.
                            Apprised of the potential new charges Cooper faced, the district
                judge in this case took steps to minimize the prejudice to Cooper, yet protect
                the public and avoid undue delay. To those ends, the district judge
                bifurcated the probation revocation hearing, proceeding first on the
                probation violations alleged that predated and thus did not involve the
                potential new charges stemming from Cooper's Elko arrest. It was not until
                Cooper's California probation officer satisfactorily explained her non-
                reporting to Nevada, eliminating that basis for revoking probation, that the
                judge heard from the highway patrol officer who arrested Cooper in Elko.
                The officer testified that Cooper and her companion admitted they had been
                in Idaho, Utah, and Wyoming and that, when searched incident to her
                arrest, Cooper had concealed in her underwear fake identification and
                thousands of dollars in bogus gift and credit cards in other people's names.
                            The district judge then gave Cooper the opportunity to speak,
                advising her as follows:
                            Ms. Cooper, I want to give you a chance to speak to
                            me if you want to. You do need to be aware that
SUPREME COURT
         OF
      NEVADA


(0) I 947A                                             5
                                                                ,i[   .gignsIts,
                            anything you say here could be used against you in
                            some other jurisdiction.
                                  So, with that caution, and you're not required
                            to say anything, if you don't say anything I'm not
                            going to hold that against you in any way, but I
                            want to give you the opportunity if you do want to
                            say anything.
                The judge allowed Cooper to exercise her right of allocution without being
                sworn. Though she did not address her Elko arrest, Cooper spoke at length
                about her successes and failures while on probation and potential
                mitigation, and the State did not cross-examine her. Before ruling, the
                judge again addressed Cooper's Fifth Amendment concerns, reiterating that
                he did not "hold against her that she didn't talk about the facts of the
                [potential Elko charges]," and acknowledging that Is he did make a
                statement and the court has considered that."
                            "[T]he law is well-established that revocation of probation is
                within the exercise of the trial court's broad discretionary power and such
                an action will not be disturbed in the absence of a clear showing of abuse of
                that discretion." Lewis v. State, 90 Nev. 436, 438, 529 P.2d 796, 797 (1974).
                The evidence supporting a decision to revoke probation need only "satisfy
                the judge that the conduct of the probationer has not been as good as
                required by the conditions of probation." Id. The district judge revoked
                Cooper's probation based on her unauthorized travel out of California to
                Nevada, Idaho, Utah, and Wyoming and the fact that, when stopped, "she
                had a fake Utah driver's license" and "concealed credit cards in her
                [underpants and] bra" that did not appear genuine.
                            The record supported the district judge's decision to revoke
                Cooper's probation. More important, it provides a roadmap for how, under
                Dail, a district judge should proceed when a probationer faces revocation
SUPREME COURT
        OF
     NEVADA


10) 1947A
                                                      6
                 based on conduct giving rise to potential new state, federal, and extra-
                 jurisdictional charges. The district judge did not abuse his discretion; he
                 exercised it admirably.
                             For these reasons, I would affirm, not reverse, and therefore
                 respectfully dissent.




SUPREME COURT
        OF
     NEVADA


(0) [947A    e                                        7